Citation Nr: 1754286	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1959 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The case was later transferred to the RO in St. Louis, Missouri, and then to the RO in San Juan, Commonwealth of Puerto Rico.

A claim of entitlement to service connection for a psychiatric disorder (characterized as a nervous condition) was previously denied in a March 1972 rating decision.  New and material evidence was not received within a year of notice of the decision.  38 C.F.R. § 3.156(b) (2017).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103.  In August 2009, relevant service personnel records were obtained that were not associated with the record at the time of the prior denial.  As such, VA must reconsider the Veteran's claim without regard to the finality of the March 1972 rating decision.  38 C.F.R. § 3.156(c).

In his May 2012 substantive appeal (via VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  The hearing was scheduled for May 2013; however, the Veteran failed to appear.  No explanation for the failure to appear was provided, and neither the Veteran nor his representative requested that the hearing be rescheduled.  Accordingly, the Board finds that the hearing request is withdrawn, and the Board will continue with the appeal.  38 C.F.R. § 20.704(d).

The appeal was previously remanded by the Board in March 2015, February 2016, and March 2017.

The appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of unspecified anxiety disorder.  His current psychiatric diagnosis is a natural progression of his former diagnoses, which include schizophrenia.

2.  The unspecified anxiety disorder was not incurred in, and is not otherwise related to, his active military service.

3.  The evidence does not show that psychiatric symptoms or a psychiatric disorder, to include a former diagnosis of schizophrenia, were noted during service or within a year of discharge from service


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340 (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Veteran seeks service connection for an acquired psychiatric disorder.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has a current diagnosis of unspecified anxiety disorder.  See, e.g., August 2016 VA examination report.  The Board acknowledges that he also has prior diagnoses for: chronic nerves, anxiety type; neurosis, anxiety type; anxiety psychoneurosis; anxiety neurosis, chronic, alcohol factor; chronic nervousness with depressive symptoms; schizophrenia, chronic undifferentiated; anxiety disorder, not otherwise specified; schizophrenic disorder with depressed features; and major depressive disorder, moderate to severe.  The August 2016 VA examiner determined that the Veteran's current unspecified anxiety disorder is a natural progression of his psychiatric disability over time.  Thus, the Veteran does not have multiple psychiatric disorders; rather, he has a single disorder that has been characterized in different ways over time.  Additionally, the Board notes that service connection is not warranted for his alcohol abuse on a direct basis and the evidence does not show that alcohol was used for therapeutic purposes or as a result of his unspecified anxiety disorder.  38 C.F.R. § 3.301(c)(3), (d).

The evidence weighing in favor of a nexus between the Veteran's current psychiatric disorder and his active service primarily consists of lay statements.

In an April 1970 letter, the Veteran reported that he was treated for a nervous condition at Ft. Leonard Wood, Missouri, in 1961 during active service.  He reported that he continues to suffer from the same condition.

A July 1971 VA Form 21-526 shows the Veteran claimed a nervous condition and asserted it was related to service.  

During a January 1972 VA examination, the Veteran reported that he suffered nervousness since service.  He reported that he had to stop working in 1971 due to this condition.  He also reported that he drank alcohol heavily during military service.

In September 1974, the Veteran underwent a psychiatric evaluation related to his disability benefits from the Social Security Administration.  His then-wife accompanied him to the evaluation.  His wife reported that the onset of the Veteran's mental illness was age 17 when they had recently married and the Veteran entered into service.  She reported that after he returned from service he was "strange and nervous."  She reported that he has remained under psychiatric treatment since then and was hospitalized for one week in 1971.

An August 2000 VA treatment record shows the Veteran reported experiencing anxiety and insomnia since he left service in 1960.  He admitted to alcohol abuse through 1991 but reported that he has since remained sober.

During a June 2001 psychiatric evaluation by Dr. M.C., the Veteran reported that he has undergone psychiatric treatment since discharge from service.  He reported that he discontinued that treatment for several years and then in 1998 he returned to VA to receive psychiatric treatment.

In a July 2009 VA Form 21-526, the Veteran claimed a nervous condition and emotional problems and indicated that the start date of this disorder was in 1962.

In a letter dated September 2009, the Veteran wrote that he was transferred to Ft. Leonard Wood in 1961 because of his mental condition and his emotional illness.  He reported that he got in a fight with a sergeant and was thereafter sent to the hospital to treat his nervous condition.  He reported that at Ft. Leonard Wood he had a lot of problems with other soldiers and he went to the hospital several times.  He reported that he was denied reenlistment in 1962 due to his nervous condition and emotional illness.  He reported that he was treated at the VA hospital until 1964; he was treated with medication but never hospitalized.

In a May 2012 VA Form 9, the Veteran reported that he was treated and hospitalized for his medical condition during service.

The Veteran underwent a VA examination in April 2015.  He reported that he got into a fight with a sergeant during active service and they took him to a hospital for mental health treatment.  He reported that he was not allowed to reenlist due to his mental health problems.  He also reported that an Article 15, Court Martial was reduced by the same sergeant.  The Veteran's statements in this regard are unclear, though they imply that there was some sort of formal punishment related to the incident.

The evidence weighing against a nexus between the Veteran's current psychiatric disorder and his active service consists of lay and medical evidence.

On the December 1959 entrance examination into service, the examiner marked "normal" next to psychiatric.  The Report of Medical History completed by the Veteran in conjunction with the examination showed that the Veteran checked "no" next to all symptoms related to a psychiatric disorder, to include trouble sleeping, nightmares, depression or excessive worry, and nervous trouble.

Another medical examination and Report of Medical History were completed in June 1960 for reenlistment.  The examiner and Veteran's responses on these forms are the same as they were on the December 1959 forms.

An October 1961 service treatment record (STR) shows that the Veteran was involved in a fight and treated for superficial scratches.  There is no indication he complained of, was treated for, or diagnosed with a psychiatric disorder.

It appears that the Veteran underwent a separation examination twice, once on January 31, 1962 and again on February 14, 1962.  Both examination reports show the examiner marked "normal" next to psychiatric.  The Veteran also completed Reports of Medical History in conjunction with each examination.  Both forms show the Veteran checked "no" next to all symptoms related to a psychiatric disorder, to include trouble sleeping, nightmares, depression or excessive worry, and nervous trouble.

The Veteran was discharged from active service in February 1962, prior to the completion of his initial term of enlistment.  His DD 214 shows the he was released from active duty by reason of being an oversea returnee, pursuant to para 7 AR 635-205, AR 655-250 & DA Mag 569627 (SPN 411EX).  His discharge was honorable.  He was thereafter transferred to the U.S. Army Reserves Control Group (Annual Training) due to the non-availability of vacancies in Troop Program units of the Army Reserve.  His service personnel records show that he was in the U.S. Army Reserves from February 1962 to March 1965.  His service personnel records do not show that he was demoted or underwent trial by court-martial in relation to an alleged fight with a sergeant.

A 1971 note and treatment record from Dr. J.V. show that he treated the Veteran for a nervous condition since 1968.  See Note (3/10/1971) and treatment record (7/1/1971).  He treated the condition with tranquilizers and sedatives but the condition had not improved.  The condition worsened in early 1971 and so Dr. J.V. had recommended him for psychiatric evaluation.

An April 1971 note from Dr. R.A. shows the doctor had prescribed an antidepressive drug for emotional depression.

In a May 1971 report from a disability interview, conducted in connection with a claim for benefits from the Social Security Administration, the Veteran reported that he had begun to suffer from a nervous condition around 1968 and that treatment had kept the condition under control.

In September 1971 the Veteran was hospitalized.  Initial treatment records related to this hospitalization show he reported that since 1968 he had experienced shakes and trembling of the forearm and right hand, loss of memory, insomnia, palpation, sensation of anxiety, noise bothers him, and cervical pain.  A tentative diagnosis of "anxiety psychoneurosis, r/o Parkinson's" was provided.  A further review of the records related to this hospitalization shows that it was alcohol related.  The Veteran reported that since discharge from the Army he had been drinking heavily without control.  After discharge from the hospital, the Veteran received outpatient treatment from the alcoholism clinic until approximately March 1972.

In November 1971, the Veteran underwent a psychiatric evaluation by Dr. R.D.  The Veteran reported that his illness had onset in March 1971, at which time he was working at Woolworth Stores.  He reported that he had been feeling anxious for several years.  The doctor commented that the Veteran apparently had an acute episode in March 1971, but his history was vague and he could have had a psychotic episode and was now in remission with acute symptoms.

In January 1972, the Veteran underwent a VA examination.  He reported that he had been suffering from nervousness since service.  He reported that he drank alcohol heavily in service.  He reported that he had been treated by a private doctor since 1968.  He and his wife reported that he had stopped working in April 1971 due to a nervous condition; they did not elaborate on this when asked.  The examiner noted that since that time the Veteran has undergone treatment at the alcohol clinic of the psychiatric hospital in Rio Piedras where he is presently being kept on tranquilizing drugs. 

A December 1972 Disability and Determination Transmittal from the Social Security Administration shows that the Veteran has been under disability since March 2, 1971.  The disability was noted to be anxiety neurosis, severe.  This determination was based on a decision issued by an administrative law judge in November 1972.

On a June 1974 form completed by an interviewer from the Social Security Administration, the interviewer wrote that the Veteran looked more like an alcoholic than a nervous person.  It is unclear whether the interviewer was a lay person or a doctor.

An August 2000 VA treatment record notes that the Veteran admitted alcohol abuse through 1991 but noted that he was since sober.

The Veteran underwent a VA examination in April 2015.  The examiner opined that his psychiatric disorder was at least as likely as not related to service.  The examiner reasoned that there was evidence of psychiatric treatment after discharge from active service, although of an indirect, circumstantial nature.  He wrote that there was no evidence of mental complaints or treatment available in service records.  There was no evidence of mental or psychiatric treatment prior to 1972.  And, as a result, the examiner could not discuss the issue without resorting to mere speculation.  The examiner provided an addendum opinion in September 2015 in which he affirmed his prior conclusion.

The Veteran underwent a VA examination in August 2016.  The examiner opined that the Veteran's current psychiatric disorder was not causally or etiologically related to his period of military service.  The examiner noted that there was no evidence of a psychiatric condition in the Veteran's service records.  The examiner acknowledged the October 1961 fight, as well as the Veteran and his former wife's statements relating his condition to service; however, the examiner determined that he was unable to provide a definitive opinion regarding these statements due to a need for further information.  The examiner also reasoned that the first psychiatric diagnosis was not until 1971, nine years after discharge from service, and the hospitalization in September 1971 was due to alcoholism with follow-up at the ambulatory alcohol clinic until March 13, 1972.  The examiner noted that alcohol was more likely than not the stressor for his psychiatric problems.

In April 2017, the same examiner wrote an addendum opinion.  He explained that where he had written that he could not provide an opinion due to a need for further information, the further information to which he referred was any mental information or history that may have been gathered in active service or soon thereafter.

In August 2017, the same examiner wrote a second addendum opinion after additional service treatment records had been obtained.  The conclusion and rationale were consistent with his prior opinions.

Based on a review of all of the evidence of record, the Board finds that the Veteran's current psychiatric disorder is not related to his active service.  

The Board finds the Veteran's statements regarding a nexus between his current condition and his active service to be unpersuasive for the following reasons.  First, he asserts that his psychiatric problems began during service and that he was treated for those problems in service.  His service records do not corroborate his assertions.  They do not show in-service psychiatric complaints, treatment, or diagnoses.  Clinical records from Ft. Leonard Wood are also unremarkable.  His service records show that he was in a fight during service; however, there is no support to his contention that it was with a sergeant or that it resulted in psychiatric treatment or court-martial.  Moreover, June 1960, January 1962, and February 1962 medical examinations show doctors evaluated him to be "normal" for psychiatric and on the Reports of Medical History the Veteran completed in conjunction with these examinations he also checked "no" to psychiatric related symptoms; thus, his service records, to include his own statements, contradict his more recent assertions.  Second, the Veteran's assertions of discharge from service or an inability to reenlist due to mental health problems are inaccurate.  His DD Form 214 shows he was released early from active service by reason of being an oversea returnee, and thereafter he was transferred to the U.S. Army Reserves, in which he served until March 1965.  Third, the Veteran's assertions of treatment, to include VA treatment, in the years immediately following service are unsupported by any evidence except for a September 1974 statement from his former spouse.  They are also contradicted by his own statements made during treatment in 1971.  At that time, he reported that he began to suffer from a nervous condition in approximately 1968, at which time he sought treatment and the problem was controlled.  Such statements contradict his assertions of an onset of psychiatric problems during service or within a year of discharge of service and they also contradict his assertions of psychiatric treatment immediately following discharge from service.  Fourth, in September 1971 he was hospitalized and alcohol abuse played a role.  The Veteran again placed the onset of his condition to 1968, and he also reported to drinking without control since discharge from service.  

The Board finds the September 1974 statement of the Veteran's former spouse to be outweighed by the other evidence of record.  During a psychiatric evaluation, his spouse reported that the Veteran's symptoms started when he was age 17 and enlisted in service and then after service he was "strange and nervous" and that he remained under psychiatric treatment since discharge.  As explained above, the Veteran's service records do not show in-service psychiatric complaints, treatment, or diagnoses, and the Veteran's own statements made on Reports of Medical History indicate that he did not have psychiatric problems.  Her assertions that the Veteran continued psychiatric treatment after discharge from service are unsupported and contradicted by some statements the Veteran made during treatment in 1971, which place the onset of his psychiatric problems and treatment for those problems to 1968.  Those statements also implicate that alcohol abuse is a factor.

The Board finds the linkage opinion offered by the April 2015 VA examiner, to include the September 2015 addendum, to be of no probative value.  The examiner provided a positive nexus opinion; however, the rationale provided contradictory evidence and then concluded by indicating that the issue could not be discussed without resort to mere speculation.  Accordingly, the examiner's opinion is unclear, contradictory, and, therefore, it is afforded no probative value.

The Board finds the linkage opinion offered by the August 2016 VA examiner, to include the addendum opinions authored in April and August 2017, to be persuasive.  Preliminarily, the Board acknowledges that the examiner misstated that the Veteran's first post-service indication of mental symptoms or treatment was in 1971.  The objective evidence shows that he first sought treatment for nerves in 1968, three years prior.  While this is a factual inaccuracy, the examiner's reasoning is not premised on this factual inaccuracy and, therefore, the opinion is adequate for rating purposes.  Cf. Reonal v. Brown, 5 Vet. App. 458 (1993).  When read as a whole, the examiner's opinion shows that he believes the Veteran's psychiatric problems are more likely than not related to his alcohol abuse.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The examiner considered the lay evidence of record, to include the Veteran and his former spouses' statements regarding in-service psychiatric symptoms, treatment, fighting, and not getting along with other soldiers, but found that the Veteran's service records weighed against and contradicted those assertions and there was a general lack of contemporaneous evidence to support their claims of psychiatric problems and treatment during or shortly after the Veteran's discharge from service.  The evidence instead showed that the psychiatric problems and treatment began several years after discharge from service and that alcohol abuse played a role.

The evidence weighs against a nexus between the Veteran's current psychiatric disorder and his active military service.  Accordingly, service connection for an acquired psychiatric disorder on a direct basis is not warranted.  38 C.F.R. § 3.303.  The credible evidence does not show that psychiatric symptoms or a psychiatric disorder, to include a former diagnosis of schizophrenia, were noted during service or within a year of discharge from service.  Accordingly, service connection for an acquired psychiatric disorder is not warranted on a presumptive basis or pursuant to a continuity of symptomatology framework.  See 38 C.F.R. §§ 3.307(a)(3), 3.309, 3.384.  


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


